The Supreme Court erred in its calculation of damages resulting from the defendant’s illegal three-day work stoppage. The plaintiff established at the hearing, through the uncontroverted testimony of its vice-president, that with respect to the three-day work stoppage on February 3, 6, and 7, 1989, it suffered $15,414.12 in losses. In arriving at this amount, the plaintiff presented a specific breakdown of each item of damages, classifying it as either basic wages paid during the work stoppage or loss of use of rented equipment. The Judicial Hearing Officer (hereinafter JHO), however, simply awarded the plaintiff damages in the amount of $15,000. This was error. Based on the record, we conclude that the plaintiff met its burden of proving with reasonable certainty the actual losses it incurred as a result of the three-day work stoppage.
*539With regard to the work slowdown, we observe that the JHO concluded that there was an illegal work slowdown and we find no basis in the record to disagree. However, inasmuch as the JHO found that there had been a slowdown but did not calculate the extent of damages occasioned thereby, we remit the matter to the Supreme Court, Queens County, for such a calculation and for entry of an appropriate amended judgment. Rosenblatt, J. P., Miller, Ritter and Friedmann, JJ., concur.